       2:17-cr-20037-JES-JEH # 248        Page 1 of 6                                         E-FILED
                                                                Friday, 15 February, 2019 09:11:55 PM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
               vs.                        )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

           THE UNITED STATES OF AMERICA’S MOTION IN LIMINE
        TO PRECLUDE EXECUTION IMPACT EVIDENCE OR ARGUMENT

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude “execution impact” evidence

or argument.

       This Court should prohibit the defendant from presenting evidence about the

hypothetical impact that his potential execution might have on others. The FDPA

incorporates prior federal case law defining mitigators as “factors in the defendant’s

background, record, or character or any other circumstance of the offense that mitigate

against imposition of the death sentence.” 18 U.S.C. § 3592(a)(8). Relevant mitigating

evidence concerns “any aspect of a defendant’s character or record and any of the

circumstances of the offense that the defendant proffers as a basis for a sentence less
       2:17-cr-20037-JES-JEH # 248           Page 2 of 6



than death.” Lockett v. Ohio, 438 U.S. 586, 604 (1978); see also Franklin v. Lynaugh, 487 U.S.

164, 174 (1988).

       The defendant may attempt to introduce evidence relating to the effect his

execution would have on his family and friends. Such testimony, however, would be

irrelevant and would not be proper mitigation evidence. Rather, it would amount to an

impermissible appeal to sympathy or an opinion about the appropriate sentence in this

case, neither of which is appropriate in a capital sentencing trial. Indeed, such testimony

is specifically prohibited. See United States v. Taylor, 583 F. Supp. 2d 923, 944-45 (E.D.

Tenn. 2008); United States v. Umana, Case No. 3:08-cr-134, 2010 WL 3023498 *15

(W.D.N.C. 2010).

       The Taylor court held, “while the FDPA specifically provides for victim impact

evidence . . . there is no parallel provision allowing for execution impact evidence.

Asking the jury to sentence a defendant to life is not mitigating evidence.” Id. at 944; see

also United States v. Snarr, 704 F.3d 368, 402 (5th Cir. 2013). At least two federal circuits

conducting collateral review of state death sentences have concluded that federal law

does not require admission of execution impact testimony. Stenson v. Lambert, 504 F.3d

873, 892 (9th Cir. 2007); Jackson v. Dretke, 450 F.3d 614, 617-18 (5th Cir. 2006). In fact, the

Fourth Circuit has observed that no federal case, including Lockett, requires the

admission of execution impact evidence. United States v. Hager, 721 F.3d 167, 195 (4th

Cir. 2013); see also United States v. Troya, 733 F.3d 1125, 1129 (11th Cir. 2013) (finding “no

merit” to an appellate challenge to the exclusion of execution impact evidence).



                                               2
       2:17-cr-20037-JES-JEH # 248         Page 3 of 6



       Execution impact testimony poses substantial problems beyond its lack of

relevance as a mitigating factor. First, its focus on the impact of a future event is

speculative. See Taylor, 583 F. Supp. 2d at 944. Second, it prejudices the victim’s family.

Id. at 944-45. Victim impact witnesses may not opine about the defendant, the

circumstances of the offense, or the desired sentence. Payne v. Tennessee, 501 U.S. 808,

830 and n.2 (1991); United States v. Sampson, 335 F. Supp. 2d 166, 187 (D. Mass. 2004); see

also Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016). It would be fundamentally unfair to allow

the defendant to appeal for sympathy and his family’s desired sentence, while

precluding the victim’s family from appealing for justice and then desired sentence.

       While concerns about the defendant’s potential execution may reflect affection

for him, even direct statements of love and affection do not constitute mitigating

evidence. Coleman v. Saffle, 869 F.2d 1377, 1393 (10th Cir. 1989). As the Tenth Circuit

observed, “statements that the witnesses loved [the defendant] . . . in no way concerned

an aspect of his ‘character or record and any of the circumstances of the offense.’” Id.

(quoting Lockett, 438 U.S. at 604). To qualify as mitigating evidence, testimony must

identify a defendant’s positive character traits, not merely imply that they exist. Id.

       The Fourth Circuit clarified the vast difference between victim-impact evidence

and execution impact evidence:

       But, why is victim impact evidence allowed and execution impact on third
       parties forbidden? First, “victim impact evidence fundamentally differs
       from execution impact evidence, which in no way reflects on the
       defendant’s culpability.” [Snarr, 704 F.3d at 402]. Second, to allow evidence
       about the impact the execution will have upon a third party goes beyond
       testimony about the defendant’s character, prior record, or the
       circumstances of the crime. See Lockett, 438 U.S. at 604 n. 12 (“Nothing in

                                              3
       2:17-cr-20037-JES-JEH # 248        Page 4 of 6



      this opinion limits the traditional authority of a court to exclude, as
      irrelevant, evidence not bearing on the defendant’s character, prior record,
      or the circumstances of his offense.”) And third, the victim of a murder in a
      capital case is obviously unavailable to provide testimony at trial. Thus,
      victim impact testimony allows the jury to know about the victim’s life.
      “[J]ustice, though due to the accused, is due to the accuser also. The concept
      of fairness must not be strained till it is narrowed to a filament. We are to
      keep the balance true.” Payne, 501 U.S. at 827 (quoting Snyder v. Mass., 291
      U.S. 97, 122 (1934)).

Hager, 721 F.3d at 194-95. Victim-impact evidence draws the victim even with the

defendant by allowing the jury to hear advocacy regarding the “victim’s ‘uniqueness as

an individual human being.’” Payne, 501 U.S. at 823. The defendant should not be

allowed to upset this balance by presenting execution impact evidence. Hager, 721 F.3d

at 196 (holding that “evidence regarding how Hager’s execution might affect his

daughters would have provided the jury with nothing about his character, prior record,

or the circumstances of his offense”). Accordingly, the United States requests that this

Court prohibit execution-impact testimony in this case.




                                            4
       2:17-cr-20037-JES-JEH # 248      Page 5 of 6



      WHEREFORE, the United States of America respectfully requests this Cour to

preclude the defendant from presenting evidence or argument with regard to the

impact that his possible execution might have on his family members or friends.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                            /s/ James B. Nelson
Eugene L. Miller                              James B. Nelson
Assistant United States Attorney              Trial Attorney
201 S. Vine St., Suite 226                    Capital Case Section
Urbana, IL 61802                              United States Department of Justice
Phone: 217/373-5875                           1331 F. Street NW, Room 625
Fax: 217/373-5891                             Washington, DC 20004
eugene.miller@usdoj.gov                       Phone: 202/598-2972
                                              james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                          5
       2:17-cr-20037-JES-JEH # 248         Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             6
